Citation Nr: 1328554	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
to include as secondary to the Veteran's service-connected 
low back disability.

2.  Entitlement to service connection for a disorder 
manifested by syncope, claimed as episodes of low blood 
pressure and dizziness, to include as secondary to a neck 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
March 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In July 2013, the Board received a statement from the 
Veteran in which he expressed a desire for a rating higher 
than 10 percent based on the "emotional and social" 
afflictions resulting from his back and neck injuries.  It 
is unclear whether the Veteran's intent was to disagree with 
the initial rating assigned for the low back disability in 
the February 2013 rating decision or to file a claim of 
entitlement to service connection for a psychiatric 
disorder, as secondary to low back and neck disorders.  The 
RO should clarify whether the statement was intended as a 
notice of disagreement with the February 2013 rating 
decision with respect to the initial rating assigned for the 
lumbar spine disability or as a new claim of entitlement to 
service connection.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

With respect to the claim of service connection for a neck 
disorder, the claim must be remanded to ensure an adequate 
VA examination in compliance with the Board's September 2012 
Remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Although an opinion was obtained in November 2012 
as to whether the neck disorder was secondary to the 
service-connected low back disability, the examiner's 
opinion did not adequately address whether the Veteran's 
service-connected low back disability aggravated his neck 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 449-50 
(1995) (finding that a VA nexus opinion stating that a 
claimed disorder is not "related to" a service-connected 
disability or that a service-connected disability was not an 
"etiological factor" in the onset of a claimed disorder does 
not answer the question of aggravation).  Accordingly, a 
supplemental opinion must be obtained.  

The Board finds the record is also inadequate to adjudicate 
the issue of service connection for a disorder manifested by 
syncope, to include as secondary to the neck disorder.  
Although an opinion was obtained in April 2013, as directed 
by the Board in its September 2012 remand, the examiner's 
opinion only addresses whether there is a relationship 
between hypotension and the neck disorder.  It is unclear 
whether the examiner was using the term "hypotension" as a 
word of art or as a generic reference to the reported 
episodes of low blood pressure.  Based on that ambiguity, 
the absence of a definitive diagnosis of a disorder 
manifested by syncope, to include hypotension, and the 
inadequate discussion of whether the reported disorder has 
been aggravated by the neck disorder, an examination should 
be provided and supplemental opinion obtained.  

VA must also take this opportunity to obtain private or VA 
treatment records not currently in the evidence of record.

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and request that 
he submit or identify relevant evidence in 
support of his claims being remanded 
herein that has not already been 
associated with the claims file.  
Specifically, the RO must request the 
Veteran to submit or identify all VA and 
non-VA medical providers who have treated 
him for a neck disorder or a syncopal 
disorder.  Obtain copies of any identified 
treatment records that are not already in 
the claims file.  If unable to secure 
reported records after making reasonable 
efforts, notify the Veteran and (a) 
identify the information VA is unable to 
obtain; (b) briefly explain the efforts 
that VA made to obtain that information; 
(c) describe any further action to be 
taken by VA with respect to the claims; 
and (d) that the Veteran is ultimately 
responsible for providing information.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.  Thereafter, an addendum from the 
November 2012 VA examiner must be 
obtained.  If the November 2012 VA 
examiner is unable to provide the addendum 
or is not available, an opinion from an 
appropriate medical professional must be 
obtained.  The claims file and all 
electronic records, to include on Virtual 
VA, must be made available to the 
examiner, and the examiner must specify in 
the examination report that these records 
have been reviewed.  The examiner must 
specify the dates encompassed by the 
Virtual VA records that were reviewed.  
Following a review of the evidence of 
record, and with consideration of the 
Veteran's statements and any lay 
statements of record, the examiner must 
state whether any degree of any of the 
Veteran's neck disorder is aggravated by 
the service-connected low back disability.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The examiner must indicate 
whether there was any further need for 
information or testing necessary to make a 
determination.  Additionally, the examiner 
must indicate whether any opinion could 
not be rendered due to limitations of 
knowledge in the medical community at 
large and not those of the particular 
examiner.  The report prepared must be 
typed.

3.  Afford the Veteran a VA examination to 
ascertain the presence of any current 
disorder manifested by syncope, claimed as 
low blood pressure and dizziness, and, if 
present.  All indicated studies must be 
performed, and all findings must be 
reported in detail.  The claims file and 
all electronic records, to include on 
Virtual VA, must be made available to the 
examiner, and the examiner must specify in 
the examination report that these records 
have been reviewed.  The examiner must 
specify the dates encompassed by the 
Virtual VA records that were reviewed.  

For any diagnosed disorder manifested by 
syncope, claimed as low blood pressure and 
dizziness, the examiner must state whether 
it is related to or began during the 
Veteran's active duty service.  
Additionally, the examiner must provide an 
opinion as to whether any diagnosed 
disorder manifested by syncope, claimed as 
low blood pressure and dizziness, is due 
to or aggravated by a neck disorder.  In 
rendering this opinion, the examiner must 
specifically acknowledge the Veteran's 
histories that the syncopal episodes occur 
with flare-ups of his neck disorder and 
the notation in the March 2010 VA 
treatment record that the neck disorder 
was "significant for hypotension with 
certain movements of the neck."  The 
examiner must identify specific evidence, 
either clinical or lay evidence, in the 
claims file to support the conclusion 
reached.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The examiner must indicate 
whether there was any further need for 
information or testing necessary to make a 
determination.  Additionally, the examiner 
must indicate whether any opinion could 
not be rendered due to limitations of 
knowledge in the medical community at 
large and not those of the particular 
examiner.  

4.  Notify the Veteran that it is his 
responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2012).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examination was sent 
to the last known address.  Documentation 
must be also be obtained and associated 
with the Veteran's claims file 
demonstrating any notice that was sent was 
returned as undeliverable.

5.  After the requested medical opinions 
have been provided, review the medical 
opinions to ensure that they are in 
complete compliance with the directives of 
this remand.  A medical opinion must be 
returned to the examiner if it is 
deficient in any manner, and the RO must 
implement corrective procedures at once.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claims 
must be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review. 

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

